DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 12/24/2020.
Claims 1, 4, 6 – 29, 32 and 34 – 46 are presented for examination.

Response to Arguments
Applicant's arguments filed on 12/24/2020 have been fully considered but they are not persuasive. 
Applicant’s argument that “The Office Action also rejects Claim 1 as allegedly anticipated in view of Rosen.  However, Rosen also fails to disclose or suggest at least the above elements of Claim 1. While Rosen may be considered to disclose sparse imaging, it does not disclose an embodiment that also does not use parallel imaging, as claimed. In fact, Rosen at ¶ 64 strongly implies (by describing the use of multiple RF channels) that parallel imaging is used: “In one experiment using the above-described systems and methods, [a console] was used for data acquisition and controlled the gradients and RF channels.” When doing 
Applicant is arguing that that Rosen does show use of parallel imaging.
  In instant application specification in ¶ [0022] discloses utilizing a sparse sampling imaging technique without parallel imaging and sparse imaging techniques include techniques such as compressed sensing and the volumetric imaging technique.  Therefore, one of ordinary skill in the art would see that compressed sensing is different than conventional parallel imaging.
In Rosen ¶ [0072] discloses that compressed sensing (sparse imaging techniques include techniques such as compressed sensing as discloses by applicant) has been found to work best when k-space is randomly undersampled to produce incoherent artifacts rather than the familiar wrap-around ghosts due to field-of vie contraction when k-space lines are skipped in a regular coherent pattern as is done in conventional parallel imaging.
Rosen clearly discloses sparse sensing imaging technique (compressed sensing) without parallel imaging (when k-space is randomly .  
Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 depends form canceled claim 30.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the gradient field strength" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the flip angles" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 9, 10, 12, 28, 29, 37, 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al. (WO2015/138945).
As to claim 1, Rosen et al. (hereinafter Rosen) discloses a system and method for performing imaging process comprising a main magnet (124, 126) having a field strength less than 1.0 Tesla [0027]; a gradient coil assembly (118), [0035]; an RF coil system (120, 128); and a control system (108, 114, 116) [0034] configured for acquisition and processing of compressed sensing has been found to work best when k-space is randomly undersampled to produce incoherent artifacts rather than the familiar wrap-around ghosts due to field-of view contraction when k-space lines are skipped in a regular coherent pattern as is done in conventional parallel imaging ([0042], [0056], [0068], [0072] Fig. 1)).
As to claim 29, Rosen discloses a system and method for performing imaging process comprising acquiring magnetic resonance imaging data from a human patient through a magnetic resonance imaging system (MRI) having a main magnet (122) with a field strength less than 1.0 Tesla [0027], a gradient coil assembly (118), [0035] and an RF coil system (120, 128), the acquiring utilizing a sparse sampling imaging technique without parallel imaging ([0072] discloses that compressed sensing has been found to work best when k-space is randomly undersampled to produce incoherent artifacts rather than the familiar wrap-around ghosts due to field-of view contraction when k-space lines are skipped in a regular coherent pattern as is done in conventional parallel imaging ([0042], [0056], [0068], [0072] Fig. 1); and processing (108, 114, 116) the magnetic resonance 
As to claims 9, 10 and 37 - 38, Rosen discloses that the field strength of the main magnet is approximately 0.35 Tesla [0027, Low-field MRI (e.g., 0.2 T, 0.1 T, 10 mT, 6.5 mT or less) provides a relatively low cost, high availability alternative to high-field MRI.].
As to claims 12 and 40, Rosen discloses that the control system is configured to employ simultaneous multiple slice imaging techniques [0076], [0094].
As to claim 28, Rosen discloses the RF coil system (128) does not include a surface coil [0036].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (WO2015/138945) in view of HU (2015/0346304).
As to claims 11 and 39, Rosen fails to explicitly disclose that the control system is configured to utilize a gradient slew rate above 75 mT/m/ms. HU discloses MRI imaging comprising a gradient slew rate above 75 mT/m/ms [0185].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rosen in view of the teachings of HU including a gradient slew rate above 75 mT/m/ms would lower the overall noise.
Claims 13 – 14 and 41 - 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (WO2015/138945) in view of Cetingul et al. (2015/0126850).
As to claim 13 – 14 and 41 - 42, Rosen fails to explicitly disclose that the control system is further configured to produce cine MRI.  Cetingul et al. .
Claims 15, 16, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (WO2015/138945) in view of Dempsey (2012/0165652).
As to claim 15, Rosen fails to explicitly disclose that the main magnet is a split magnet.  Dempsey discloses a system and method for image guidance during medical procedures wherein the MRI unit includes a split main magnet (280a, 280b), (Fig. 14, [0121]).

    PNG
    media_image1.png
    583
    572
    media_image1.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rosen in view of the teachings of Dempsey wherein the MRI unit includes a split main magnet would allow unobstructed access to the region of the patient being imaged.


As to claim 16, Rosen fails to explicitly disclose that the gradient coil assembly is a split gradient coil assembly.  Dempsey discloses a system and method for image guidance during medical procedures wherein the gradient coil assembly is a split gradient coil assembly, (Fig. 14, [0121]).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rosen in view of the teachings of Dempsey wherein the gradient coil assembly is a split gradient coil assembly and would allow unobstructed access to the region of the patient being imaged.
As to claim 22 and 23, Rosen fails to explicitly disclose that the MRI unit is configured to allow for surgical intervention in the gap of the split magnet.  Dempsey discloses a system and method for image guidance during medical procedures wherein the MRI unit is configured to allow for surgical intervention in the gap of the split magnet and further including a robotic surgical device integrated with the system (Fig. 14, [0122], [0117]).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rosen in view of the 
As to claims 17, 19, 20, 21 and 43, Rosen fails to explicitly disclose a radiation therapy device integrated with the system, the radiation therapy device configured for radiation treatment of the human patient.  Dempsey discloses a system and method for image guidance during medical procedures wherein a radiation therapy device integrated with the system, the radiation therapy device configured for radiation treatment of the human patient [0031]; (claim 19) wherein the radiation therapy device is a linear accelerator [0101]; (claim 20) wherein the linear accelerator has an energy in the range of 4-6MV [0043] and (claim 21) the radiation therapy device is selected from the group consisting of a proton therapy system, heavy ion therapy system and a radioisotope therapy system [0104].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rosen in view of the teachings of Dempsy wherein a radiation therapy device integrated with the system, the radiation 
As to claim 46, Rosen fails to explicitly disclose utilizing the magnetic resonance imaging data to monitor a surgical intervention.  Dempsey discloses a system and method for image guidance during medical procedures utilizing the magnetic resonance imaging data to monitor a surgical intervention (Abstract, [0120]).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rosen in view of the teachings of Dempsey wherein utilizing the magnetic resonance imaging data to monitor a surgical intervention to issue an alert based on the detected conditions.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (WO2015/138945) in view of Dempsey (2012/0165652) as applied to claim 17 above, and further in view of Shvartsman et al. (2006/0033496).
As to claim 27, Rosen and Dempsey fails to explicitly disclose that the main magnet is a non-superconducting magnet.  Shvartsman et al. (hereinafter Shvartsman) discloses a magnetic resonance imaging apparatus wherein discloses instead of superconducting magnet, a non-.
Claims 18, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (WO2015/138945) in view of Dempsey (2012/0165652) as applied to claim 15 above, and further in view of Cetingul et al. (2015/0126850).
As to claims 18, 44 and 45, Rosen and Dempsey fails to explicitly disclose that the control system is further configured to utilize the cine MRI to track locations of tissues in the human patients.  Cetingul et al. (hereinafter Cetingul) discloses a magnetic resonance imaging with asymmetric radial sampling and compressed sensing wherein cine images are acquired using a MRI system where in asymmetric vie of k-space is provided corresponding to a desired image resolution (Note Abstract).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary .

Claims 24 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (WO2015/138945) in view of NIELSEN et al. (20160252596).
As to claim 24 - 26, Rosen fails to explicitly disclose that the main magnet is a superconducting magnet.  NIELSEN et al. (hereinafter NIELSEN) discloses a magnetic resonance imaging system wherein the main magnet is a superconducting magnet (Fig. 1, [0055]).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rosen in view of the teachings of NIELSEN wherein the main magnet is a superconducting magnet wherein the magnetic field is strong and uniform to perform magnetic resonance imaging.

Allowable Subject Matter
Claims 7, 8 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7, 8 and 35, the prior art fails to show that the control system is further configured to utilize an RF bandwidth to maintain artifacts due to chemical shift and magnetic susceptibility below one half of a millimeter.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858